Ltjdeling, C. J.
The appellee has moved to dismiss this appeal on the ground that no bond has been given to secure the costs of this suit. The bond is for fifty dollars to secure the payment of the costs of appeal alone.
The costs for which an appellant must give bond to secure a devolu-tive appeal are the costs of both the inferior court and those of the appeal. The English text of the Code says “ to secure the payment of the costs;” the French text is “ pour sureté clu palement des frais, tant en premiere instance gu’en cas d’appel.” Both the English and the French texts show that the bond is to secure the judgment for costs.
In this case the appellant has failed to give such a bond as the law requires, and his appeal must be dismissed. 3 An. 135; 4 An. 3; 13 An. 417.
It is therefore ordered that this appeal be dismissed with costs.